Exhibit 10.2

 

EXECUTION VERSION

 

SUBSIDIARY GUARANTEE AGREEMENT

 

SUBSIDIARY GUARANTEE AGREEMENT dated as of June 18, 2014 among MOLSON COORS
BREWING COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING
COMPANY (UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON
COORS INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with
the Company and other Borrowing Subsidiaries from time to time party to the
Credit Agreement, the “Borrowers”), each subsidiary of the Company listed on
Schedule I hereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
(the “Administrative Agent”), on behalf of the Lenders under the Credit
Agreement referred to below.

 

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Initial Borrowing Subsidiaries and other
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto, the Administrative Agent, Deutsche Bank AG New York Branch,
as an Issuing Bank, Deutsche Bank AG, Canada Branch, as Canadian Administrative
Agent, and Bank of America, N.A., as an Issuing Bank.  The Lenders have agreed
to extend credit to the Borrowers subject to the terms and conditions set forth
in the Credit Agreement.  The obligations of the Lenders to extend such credit
are conditioned upon, among other things, the execution and delivery of this
Agreement.  Each of the Guarantors (as defined below) is a Subsidiary of the
Company and an affiliate of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.

 

(a)                                 Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

 

(b)                                 The rules of construction specified in
Section 1.03 of the Credit Agreement also apply to this Agreement.

 

(c)                                  As used in this Agreement, the following
terms have the meanings specified below:

 

“Canadian Guarantor” means any Guarantor that is a Canadian Subsidiary other
than (i) Molson Coors Capital Finance ULC, (ii) Molson Coors International
General, ULC, (iii) Coors International Holdco, ULC, (iv) Molson Coors Callco
ULC, (v) Molson Canada 2005 and (vi) any other Foreign Subsidiary that
Guarantees or is otherwise liable for any of the Senior Notes.

 

“Guarantors” means (a) the Subsidiaries identified on Schedule I hereto and
(b) each other Subsidiary that becomes a party to this Agreement as a Guarantor
after the Closing Date.

 

“UK Guarantor” means any Guarantor that is a UK Subsidiary.

 

SECTION 2.                            Guarantee.

 

(a)                                 (i)  Each Guarantor (other than Canadian
Guarantors and UK Guarantors) hereby irrevocably and unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the payment when and as due of all the Obligations;

 

--------------------------------------------------------------------------------


 

(ii)                                  each Canadian Guarantor hereby irrevocably
and unconditionally guarantees, jointly with the other Canadian Guarantors and
severally, as a primary obligor and not merely as a surety, the payment when and
as due of the Obligations of the Canadian Borrowing Subsidiaries (other than its
own Obligations as a Canadian Borrowing Subsidiary); and

 

(iii)                               each UK Guarantor hereby irrevocably and
unconditionally guarantees, jointly with the other UK Guarantors and severally,
as a primary obligor and not merely as a surety, the payment when and as due of
the Obligations of the UK Borrowing Subsidiaries (other than its own Obligations
as a UK Borrowing Subsidiary).

 

(b)                                 Each of the Guarantors further agrees that
the due and punctual payment of the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation.  Without prejudice to the Borrowers’ rights to receive demands for
payment in accordance with the terms of the Credit Agreement and to the fullest
extent permitted by law, each of the Guarantors waives presentment to, demand of
payment from and protest to any Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

SECTION 3.                            Guarantee of Payment.  Each of the
Guarantors further agrees that its guarantee hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent or Lender to any balance of any deposit
account or credit on the books of any Agent or Lender in favor of any Borrower
or any other Person.

 

SECTION 4.                            No Limitations, Etc.

 

(a)                                 Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 20, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise. 
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be affected by (i) the failure of any Agent or
Lender to assert any claim or demand or to enforce any right or remedy against
any Loan Party under the provisions of any Loan Document or otherwise; (ii) any
extension or renewal of any of the Obligations; (iii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iv) any default, failure or delay,
willful or otherwise, in the performance of the Obligations; or (v) any other
act, omission or delay to do any other act that may or might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the payment in full in
cash of all the Obligations guaranteed hereunder by such Guarantor) or which
would impair or limit the right of any Guarantor to subrogation.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
(i) law or regulation of any jurisdiction or any other event affecting any term
of an Obligation or (ii) defense of the Borrowers or any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrowers or any other Loan
Party, other than the payment in full in cash of all the Obligations guaranteed
hereunder by such Guarantor.  The Agents and the Lenders may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with any of the Borrowers or any other

 

2

--------------------------------------------------------------------------------


 

Loan Party or exercise any other right or remedy available to them against any
of the Borrowers or any other Loan Party, without affecting or impairing in any
way the liability of any Guarantor hereunder except to the extent the
Obligations guaranteed hereunder by such Guarantor have been fully paid in full
in cash.  To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any of the Borrowers or any other Loan Party, as the case may be.

 

SECTION 5.                            Reinstatement.  Each of the Guarantors
agrees that its guarantee hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation guaranteed hereunder by such Guarantor is rescinded or must
otherwise be restored by any Agent or Lender upon the bankruptcy or
reorganization of any Borrower, any other Loan Party or otherwise.

 

SECTION 6.                            Agreement to Pay; Indemnity; Subrogation;
Contribution.  In furtherance of the foregoing and not in limitation of any
other right which any Agent or Lender may have at law or in equity against any
Guarantor by virtue hereof, upon the failure of any of the Borrowers or any
other Loan Party to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor that guarantees such Obligation hereby promises to and will, upon
receipt of written demand by any Agent or Lender, forthwith pay, or cause to be
paid, to the Applicable Agent or Lender in cash the amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon.  Each Guarantor further agrees that if payment in respect of
any Obligation guaranteed hereunder by such Guarantor shall be due in a currency
other than US Dollars and/or at a place of payment other than New York and if,
by reason of any Change in Law, disruption of currency or foreign exchange
markets, war or civil disturbance or other event, payment of such Obligation in
such currency or at such place of payment shall be impossible or, in the
reasonable judgment of any Agent or Lender, not consistent with the protection
of its rights or interests, then, at the election of the Administrative Agent,
such Guarantor shall make payment of such Obligation in US Dollars (based upon
the applicable Exchange Rate in effect on the date of payment) and/or in New
York, and shall indemnify each Agent and Lender against any losses or reasonable
out-of-pocket expenses that it shall sustain as a result of such alternative
payment.  Upon payment by any Guarantor of any sums as provided in this
Section 6, all rights of such Guarantor against any of the Borrowers or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinated and junior in right of payment to the prior payment in full in cash
of all the Obligations owed by such Borrower or Guarantor to the Agents and
Lenders.

 

Subject to the subordination provisions contained in the preceding paragraph of
this Section 6, (i) each of the Borrowers agrees to indemnify any Guarantor
making any payment as required under this Section 6 for the full amount of such
payment and, until such indemnification obligation shall have been satisfied,
such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment, and (ii) each
Guarantor (a “Contributing Guarantor”) agrees that, in the event a payment shall
be made by any other Guarantor under this Agreement, and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
Borrowers as provided for in clause (i), the Contributing Guarantor shall, to
the extent the Claiming Guarantor shall not have been so indemnified by the
Borrowers, indemnify the Claiming Guarantor in an amount equal to the amount of
such payment, multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Guarantor on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 21, the date of the
Supplement hereto executed and delivered by such Guarantor) and the denominator
shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 21, the
date of the Supplement hereto executed and delivered by such Guarantor).  Any
Contributing Guarantor making any payment to a Claiming

 

3

--------------------------------------------------------------------------------


 

Guarantor pursuant to this Section 6 shall be subrogated to the rights of such
Claiming Guarantor under clause (i) to the extent of such payment.

 

SECTION 7.                            Information.  Each Guarantor assumes all
responsibility for being and keeping itself informed of each of the Borrowers’
and each other Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Agents or any Lender will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.

 

SECTION 8.                            Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to any Guarantor shall be given to it in
care of the Company as provided in Section 10.01 of the Credit Agreement.

 

SECTION 9.                            Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Guarantors herein and in
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and acceptance and purchase of any B/As,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
B/A or any fee or any other amount payable under any Loan Document is
outstanding and so long as the Commitments have not expired or terminated.

 

SECTION 10.                     Binding Effect; Several Agreement.  This
Agreement shall become effective as to any Guarantor when a counterpart hereof
executed on behalf of such Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Guarantor
and the Administrative Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Guarantor, the Administrative
Agent and the Lenders and their respective successors and assigns, except that
no Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Guarantor and may be amended, modified, supplemented,
waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.

 

SECTION 11.                     Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Guarantor or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective permitted successors and assigns.

 

SECTION 12.                     Administrative Agent’s Fees and Expenses;
Indemnification.

 

(a)                                 The parties hereto agree that the
Administrative Agent shall be entitled to reimbursement of its expense incurred
hereunder as provided in Section 10.03 of the Credit Agreement.

 

(b)                                 Without limitation of its indemnification
obligations under the other Loan Documents, each Guarantor jointly and severally
agrees to indemnify the Administrative Agent and the other

 

4

--------------------------------------------------------------------------------


 

Indemnitees (as defined in Section 10.03 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all actual out-of-pocket losses,
claims, damages, liabilities and related expenses (other than Taxes which, in
all cases, are subject to indemnity only pursuant to Section 2.16 of the Credit
Agreement and the last sentence of this clause (b)), including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement in relation
to such Guarantor or any claim, litigation, investigation or proceeding relating
to the foregoing agreement, whether or not any Indemnitee is a party thereto
(and regardless of whether such matter is instituted by a third party or by any
of the Borrowers or any other Loan Party); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties.  Subject to
Section 2.16 of the Credit Agreement, all payments by each Guarantor under this
Agreement shall be made without reduction or withholding for any Indemnified
Taxes or Other Taxes (and the Administrative Agent and each Guarantor hereby
agree to comply with the provisions of Section 2.16 of the Credit Agreement as
if said Section referred to this Agreement and payments by such Guarantor
hereunder).

 

(c)                                  Any such amounts payable as provided
hereunder shall be additional Obligations.  The provisions of this Section 12
shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of any Agent
or Lender.  All amounts due under this Section 12 shall be payable promptly
after written demand therefor.

 

SECTION 13.                  Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 14.                     Waivers; Amendment.

 

(a)                                 No failure or delay by any Agent or Lender
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 14, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any Guarantor in any case shall entitle such Guarantor to any other or further
notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into between the Administrative Agent and the
Guarantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.02 of the
Credit Agreement.

 

SECTION 15.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE

 

5

--------------------------------------------------------------------------------


 

TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).

 

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 16.                     Severability.  In the event any one or more of
the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 17.                     Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10.  Delivery of an executed signature page to this
Agreement by facsimile transmission (or other electronic transmission (including
by .pdf)) shall be as effective as delivery of a manually signed counterpart of
this Agreement.

 

SECTION 18.                     Headings.  Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 19.                     Jurisdiction; Consent to Service of Process.

 

(a)                                 Each Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or its properties in the courts of any
jurisdiction.

 

(b)                                 Each of the Guarantors hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (a) of this
Section 19.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Each party to this Agreement irrevocably
appoints the Company as agent of process and consents to service of process to
the Company in the manner provided for notices in Section 10.01 of the Credit
Agreement.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 20.                     Termination or Release.

 

(a)                                 Subject to the reinstatement provisions of
Section 5, the guarantee of a Guarantor hereunder shall be automatically
terminated when all Obligations guaranteed by such Guarantor have been paid in
full (other than Letters of Credit that have expired, terminated, or are cash
collateralized or otherwise backstopped in a manner reasonably acceptable to the
applicable Issuing Bank) and the Lenders have no further commitment under the
Credit Agreement to lend to, or accept and purchase B/As issued by, any Borrower
whose Obligations are guaranteed by such Guarantor hereunder.  Subject to the
reinstatement provisions of Section 5, this Agreement shall terminate when all
the Obligations have been paid in full and the Lenders have no further
commitment to lend or accept and purchase B/As under the Credit Agreement.

 

(b)                                 A Guarantor, including any Elective
Guarantor, shall automatically be released from its obligations (or portion of
such obligations in the case of clause (y), if applicable) hereunder (x) upon
the consummation of any transaction permitted by the Credit Agreement as a
result of which such Guarantor ceases to be a Subsidiary of the Company;
provided that the Required Lenders shall have consented to such transaction (to
the extent required by the Credit Agreement) and the terms of such consent did
not provide otherwise and (y) in the case of any Elective Guarantor, in
accordance with the final sentence of Section 5.09(b) of the Credit Agreement.

 

(c)                                  In connection with any termination or
release pursuant to paragraphs (a) or (b), the Administrative Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 20
shall be without recourse to or warranty by the Administrative Agent.

 

SECTION 21.                     Additional Subsidiaries.  Pursuant to
Section 5.09 of the Credit Agreement, each Subsidiary that is required to become
a Guarantor hereunder pursuant to the Guarantee Requirement (such a Subsidiary,
a “Required Guarantor Subsidiary”) that was not in existence or not a Required
Guarantor Subsidiary on the date of the Credit Agreement is required to enter
into this Agreement as a Guarantor within 15 days of becoming a Required
Guarantor Subsidiary.  Upon execution and delivery by the Administrative Agent
and a Required Guarantor Subsidiary of an instrument in the form of Exhibit I
hereto, such Required Guarantor Subsidiary shall become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor herein. 
The execution and delivery of any such instrument shall not require the consent
of any other Loan Party hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

SECTION 22.                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of any Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be

 

7

--------------------------------------------------------------------------------


 

unmatured.  The rights of each Lender under this Section 22 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 23.                     Judgment Currency.  The obligations of each
Guarantor in respect of any sum due to any party hereto or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss, and if the
amount of the Agreement Currency so purchased exceeds the sum originally due to
the Applicable Creditor in the Agreement Currency, the Applicable Creditor shall
refund the amount of such excess to the applicable Guarantor.  The obligations
of the parties contained in this Section 23 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

MOLSON COORS BREWING COMPANY, as Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Vice President, Global Treasurer

 

 

 

 

 

 

 

 

 

MOLSON COORS INTERNATIONAL LP, as Borrower and as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Vice President, Global Treasurer

 

 

 

 

 

 

 

 

 

COORS BREWING COMPANY, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

 

 

 

 

CBC HOLDCO LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

 

 

 

 

CBC HOLDCO 2 LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Saks

 

 

Name:

Mark Saks

 

 

Title:

Vice President - Taxation

 

9

--------------------------------------------------------------------------------


 

 

MC HOLDING COMPANY LLC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

 

 

 

 

NEWCO3, INC., as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Saks

 

 

Name:

Mark Saks

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

MOLSON COORS HOLDCO INC., as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Vice President - Treasurer

 

10

--------------------------------------------------------------------------------


 

 

MOLSON COORS CAPITAL FINANCE ULC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

MOLSON COORS INTERNATIONAL GENERAL, ULC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

COORS INTERNATIONAL HOLDCO, ULC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

MOLSON COORS CALLCO ULC, as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

MOLSON COORS CANADA HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

MOLSON HOLDCO, ULC, as Canadian Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

11

--------------------------------------------------------------------------------


 

 

3230600 NOVA SCOTIA COMPANY, as Canadian Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

12

--------------------------------------------------------------------------------


 

 

MOLSON CANADA 2005, as Borrower and as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

By:

/s/ E. Lee Reichert, III

 

 

Name:

E. Lee Reichert, III

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

MOLSON COORS CANADA INC., as Borrower and as Canadian Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

By:

/s/ E. Lee Reichert, III

 

 

Name:

E. Lee Reichert, III

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

 

MOLSON INC., as Canadian Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Rumley

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

By:

/s/ E. Lee Reichert, III

 

 

Name:

E. Lee Reichert, III

 

 

Title:

Assistant Secretary

 

13

--------------------------------------------------------------------------------


 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED, as Borrower and as Elective Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Simon Cox

 

 

Name:

Simon Cox

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

MOLSON COORS HOLDINGS LIMITED, as UK Guarantor and Elective Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Simon Cox

 

 

Name:

Simon Cox

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

GOLDEN ACQUISITION, as UK Guarantor and Elective Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Simon Cox

 

 

Name:

Simon Cox

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

MOLSON COORS (UK) HOLDINGS LLP, as UK Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Anita Adam

 

 

Name:

Anita Adam

 

 

Title:

Member

 

14

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Heidi Sandquist

 

 

Name:

Heidi Sandquist

 

 

Title:

Director

 

15

--------------------------------------------------------------------------------


 

Schedule I to
the Subsidiary Guarantee Agreement

 

GUARANTORS

 

COORS BREWING COMPANY

CBC HOLDCO 2 LLC

CBC HOLDCO LLC

NEWCO3, INC.

MOLSON COORS INTERNATIONAL GENERAL, ULC

COORS INTERNATIONAL HOLDCO, ULC

MOLSON COORS INTERNATIONAL LP

MOLSON COORS CAPITAL FINANCE ULC

MOLSON COORS CALLCO ULC

MOLSON COORS CANADA HOLDCO, ULC

MOLSON COORS CANADA INC.

MOLSON HOLDCO, ULC

MOLSON INC.

MOLSON CANADA 2005

3230600 NOVA SCOTIA COMPANY

MOLSON COORS (UK) HOLDINGS LLP

GOLDEN ACQUISITION

MOLSON COORS HOLDINGS LIMITED

MOLSON COORS BREWING COMPANY (UK) LIMITED

MC HOLDING COMPANY LLC

MOLSON COORS HOLDCO INC.

 

16

--------------------------------------------------------------------------------


 

Exhibit I to
the Subsidiary Guarantee Agreement

 

SUPPLEMENT NO.       , dated as of                   , 20    , to the Subsidiary
Guarantee Agreement dated as of [          ], 2014, among MOLSON COORS BREWING
COMPANY, a Delaware corporation (the “Company”), MOLSON COORS BREWING COMPANY
(UK) LIMITED, MOLSON CANADA 2005, MOLSON COORS CANADA INC. and MOLSON COORS
INTERNATIONAL LP (the “Initial Borrowing Subsidiaries” and, together with the
Company and other Borrowing Subsidiaries from time to time party to the Credit
Agreement, the “Borrowers”), each subsidiary of the Company listed on Schedule I
hereto (each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”).

 

A.                                    Reference is made to the Credit Agreement
dated as of June 18, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Initial Borrowing Subsidiaries and other Borrowing Subsidiaries from time to
time party thereto, the Lenders from time to time party thereto, the
Administrative Agent, Deutsche Bank AG New York Branch, as an Issuing Bank,
Deutsche Bank AG, Canada Branch, as Canadian Administrative Agent, and Bank of
America, N.A., as an Issuing Bank.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement and the Subsidiary Guarantee Agreement referred to therein.

 

C.                                    The Guarantors have entered into the
Subsidiary Guarantee Agreement in order to induce the Lenders to make Loans and
accept and purchase B/As upon the terms and subject to the conditions set forth
in the Credit Agreement.  Section 21 of the Subsidiary Guarantee Agreement
provides that additional Subsidiaries of the Company may become Guarantors under
the Subsidiary Guarantee Agreement by execution and delivery of an instrument in
the form of this Supplement.  The undersigned Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Subsidiary Guarantee Agreement in
order to induce the Lenders to make additional Loans and accept and purchase
additional B/As and as consideration for Loans previously made and B/As
previously accepted and purchased.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.                            In accordance with Section 21 of the
Subsidiary Guarantee Agreement, the New Subsidiary by its signature below
becomes a Guarantor under the Subsidiary Guarantee Agreement with the same force
and effect as if originally named therein as a Guarantor and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Subsidiary Guarantee
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct in all material respects on and as of the date
hereof.  Each reference to a “Guarantor” in the Subsidiary Guarantee Agreement
shall be deemed to include the New Subsidiary.  The Subsidiary Guarantee
Agreement is hereby incorporated herein by reference.

 

SECTION 2.                            The New Subsidiary represents and warrants
to the Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

E-I-1

--------------------------------------------------------------------------------


 

SECTION 3.                            This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Supplement shall become effective when
the Administrative Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of the New Subsidiary and the
Administrative Agent.  Delivery of an executed signature page to this Supplement
by facsimile transmission (or other electronic transmission (including by .pdf))
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Subsidiary Guarantee Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 8 of the Subsidiary
Guarantee Agreement.  All communications and notices hereunder to the New
Subsidiary shall be given to it at the address set forth under its signature
below.

 

SECTION 8.                            The New Subsidiary agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
out-of-pocket disbursements of counsel for the Administrative Agent.

 

E-I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Subsidiary Guarantee Agreement as of the day and
year first above written.

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

E-I-3

--------------------------------------------------------------------------------